Citation Nr: 1105678	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
the residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from April 2000 to January 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, 
inter alia, which denied the Veteran's claim for a rating in 
excess of 10 percent for his service-connected residuals of a 
left ankle sprain. 

After the agency of original jurisdiction (AOJ) issued the 
September 2007 supplemental statement of the case (SSOC), in May 
2010 the Veteran submitted a statement indicating that he had 
received additional relevant treatment including a diagnosis of 
gout of the left ankle, and requested that VA obtain this 
additional evidence without submitting a waiver of readjudication 
at the AOJ level.  See 38 C.F.R. § 3.1304(c) (2010).  Inasmuch as 
the Veteran's appeal is remanded for additional development, in 
part to obtain the evidence indicated, this statement will be 
considered by the AOJ before the appeal at issue is returned to 
the Board.  Therefore, the Board finds that any error in failing 
to furnish a prior SSOC is not prejudicial as to the Veteran's 
claim for an increased rating for the service-connected residuals 
of a left ankle sprain.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for a rating 
in excess of 10 percent for the service-connected residuals of a 
left ankle sprain, the Board finds that additional development of 
the evidence is required.

First, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007), which held that the Veterans Claims Assistance Act 
of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the Veteran 
was provided with notice of the general information and evidence 
needed to substantiate his claim for an increased rating through 
the October 2005 VCAA notice letter, but he was not provided with 
complete notice pursuant to Dingess, supra.  As these questions 
are involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010) and 38 C.F.R. § 3.159(b) (2010).  

Second, the Veteran has indicated that he has received treatment 
relevant to his claim for a rating in excess of 10 percent for 
his service-connected residuals of a left ankle sprain in a May 
2010 statement.  VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A(a).  Specifically, 
VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
Furthermore, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67; Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

At this time, the Veteran's VA medical treatment records 
contained within the claims file only date to as recently as 
August 2007, over three years ago.  As current VA medical 
treatment records may assist the Veteran in providing evidence 
for his claim, the AOJ must attempt to obtain current relevant VA 
medical treatment records, prior to final adjudication of the 
Veteran's claims.

Third, the Board notes that the Veteran was last provided with a 
VA medical examination regarding the severity of his service-
connected residuals of a left ankle sprain in November 2005, 
about five years ago.  In May 2010, the Veteran indicated that he 
had been diagnosed with gout in his ankles.  Furthermore, the 
Veteran's VA medical treatment records show that he has been 
receiving ongoing treatment for pain associated with the 
residuals of his service-connected left ankle sprain, including 
the provision of an ankle brace in May 2007.  A VA medical 
treatment record of August 2007 also indicated that the Veteran 
was experiencing increased pain and was only able to walk about a 
half of a mile due to his left ankle condition.  As such, there 
is some evidence that the Veteran's service-connected residuals 
of a left ankle sprain may have worsened since the November 2005 
VA medical examination.  

Pursuant to 38 U.S.C. § 5103A ,VA's duty to assist includes 
"providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  This duty includes providing an 
examination that is adequate for rating purposes.  See 38 C.F.R. 
§ 4.2.  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence indicates 
that the current rating may be incorrect.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) ("[W]here the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for another 
examination"); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding a 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

With evidence that the Veteran's service-connected residuals of a 
left ankle sprain have worsened, and in consideration of the over 
5 years which have passed since the Veteran's service-connected 
residuals of a left ankle sprain were last addressed by a VA 
medical examination, a more contemporary examination is necessary 
to allow the Board to adequately review the Veteran's current 
disability level.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), regarding a disability rating 
and effective date for the claim on appeal, 
as outlined by the Court in Dingess, supra. 

2.	Ask the Veteran to identify all health care 
providers that have provided relevant 
treatment since August 2007, and attempt to 
obtain records from each health care 
provider that he identifies, if such 
records are not already in the claims file.

	Whether or not the Veteran has identified 
any new records, the AOJ must attempt to 
obtain all relevant VA medical treatment 
records from after August 2007.  All 
attempts to secure such records must be 
documented in the claims file.  If certain 
records are unavailable or simply do not 
exist, or further attempts to obtain them 
would be futile, this fact should be fully 
documented in the claims file.

3.	Schedule the Veteran for a VA orthopedic 
examination, by an appropriate specialist, 
to determine the current nature and 
severity of his service-connected residuals 
of a left ankle sprain.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences to his 
claim for a higher rating.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical history.

	The examiner should thoroughly review the 
number and severity of the residuals of the 
Veteran's service-connected residuals of a 
left ankle sprain.  This should include:

A)	Provide a complete set of range of motion 
studies for the Veteran's left ankle, 
expressed in degrees.  With regard to 
range of motion testing, the examiner 
should report at what point (in degrees) 
pain is elicited as well as whether there 
is any other functional loss due to 
weakened movement, excess fatigability or 
incoordination.  If feasible, this 
determination should also be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
state if ankylosis is present.  

B)	The examiner should also express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or after 
repeated movement of the left ankle. 

C)	The examiner should also note any 
separately ratable left ankle disability 
and its effects (in addition to the 
currently rated orthopedic disability) as 
a manifestation of the service-connected 
left ankle disability.  The examiner 
should also provide an opinion concerning 
the impact of the Veteran's service-
connected left ankle disability has on 
the Veteran's employment and activities 
of daily living.  The examiner should 
attempt to distinguish any impairment 
related to his service-connected 
residuals of a left ankle sprain from any 
other nonservice-connected disabilities.  
A complete rationale and explanation for 
any opinion expressed should be included 
in the examination report.

4.  Thereafter, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further adjudication of the claim.

5.  Following completion of the above 
development, readjudicate the Veteran's 
claim for a higher rating for his service-
connected residuals of a left ankle sprain.  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.   

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


